                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO


KIMBERLY BECK,
          Plaintiff,

v.                                                                    CV No. 19-401 CG

ANDREW SAUL, Commissioner
of the Social Security Administration,
              Defendant.


                    ORDER GRANTING MOTION FOR EXTENSION

       THIS MATTER is before the Court on Defendant’s First Unopposed Motion for

Extension of Time (the “Motion”), (Doc. 22), filed December 19, 2019. In the Motion,

Defendant Commissioner requests a thirty-day extension to file a Response to Plaintiff’s

Motion to Remand, (Doc. 21). (Doc. 22). The Court, having reviewed the Motion and

noting it is unopposed, finds the Motion is well-taken and shall be GRANTED.

       IT IS THEREFORE ORDERED that Defendant shall have until January 22, 2020,

to file a Response to Plaintiff’s Motion to Remand, and Plaintiff shall have until February

5, 2020, to file a Reply.

       IT IS SO ORDERED.



                                   THE HONORABLE CARMEN E. GARZA
                                   CHIEF UNITED STATES MAGISTRATE JUDGE
